Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on November 20, 2021.  
Currently claims 1-18 are pending. Claims 1 and 10 are independent.  


Priority
Applicant claims the priority of a Provisional Application No. 62/675272 filed on 05/23/2018, and a PCT Application No. PC/CA2019/050693 filed on 05/22/2019 are acknowledged.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-9 are directed to a method without tied to a particular machine in the body of the claim for performing the steps, which falls outside of the four statutory categories. However, claims 1-9 will be included in Step 2 Analysis for the purpose of compact prosecution; claims 10-18 are directed to one or more non-transitory computer-readable storage media stored therein instructions, which falls within the statutory category of a product. 
Regarding claims 1-9, the claims are directed to non-statutory subject matter because the claims are directed to a method without tied to a particular machine in the body of the claim for performing the steps. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test).
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Revised Guidance), 84 Fed. Reg. 50, 54-55.

Taking the method claims as representative, claims 1-9 recite at least one abstract idea of “receiving, determining, comparing, and broadcasting”, which can be performed in the human mind (including observation, evaluation, judgement, opinion), or by a human using a pen and paper. The mere nominal recitation of an API call does not take the claims out of the mental processes grouping. See 84 Fed. Reg. 52.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception.
Beyond the abstract idea, claims 1-9 do not recite any additional element that integrates the abstract idea into a practical application. Even if the claims recite “a processor” for processing the steps, the processor is only recited at a high level of generality and invoked as a tool to perform the generic computer functions including receiving, storing, display and transmitting information. Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application. See 2019 Revised Guidance at 54-55. The claim is directed to an abstract idea,  
Thus, the recited additional elements do not integrate the judicial exception into a practice application. see MPEP § 2106.05(a)-(c) & (e).
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
 Beyond the abstract idea, claims 1-9 do not recite any additional element for performing the steps. Even if the claims recite “a processor” for processing the steps, the processor is only recited at a high level of generality and invoked as a tool to perform the generic computer functions including receiving, storing, display and transmitting information. At best, the processor may perform the steps of receiving data [from a device], sending/transmitting a buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not qualify as a practical application, and the combination of the claimed elements do not amount to significantly more than the abstract idea (MPEP 2106.05(f) & (h)).
For the foregoing reasons, claims 1-9 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other claims 10-18 parallel claims 1-9 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al., (US 2018/0373983, hereinafter: Katz), and in view of Kaburick et al., (US 2013/0151281, hereinafter: Kaburick). 
Regarding claim 1, Katz discloses a method for decentralized mining of online content comprising: 
issuing a contract to a plurality of miners (see Fig. 18; ¶ 61, ¶ 111, ¶ 181, ¶ 238); 
receiving results from the plurality of miners (see ¶ 124, ¶ 40).

Katz discloses validating the agent receives compensation (see ¶ 83). 
Katz does not explicitly disclose the following limitation; however, Kaburick in an analogous art of 
determining which of the plurality of miners should be compensated based on the received results (see ¶ 90-93, ¶ 100, ¶ 126).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Katz to include teaching of Kaburick  in order to gain the commonly understood benefit of such 
Regarding claim 2, Katz discloses the method of Claim 1 further comprising, after receiving results from the plurality of miners: 
comparing the results with expected data (see ¶ 10, ¶ 124); 
determining which of the results include the expected data (see ¶ 10, ¶ 124, ¶ 238); and 
determining miners associated with results that include the expected data are eligible for compensation (see ¶ 83).  

Regarding claim 3, Katz discloses the method of Claim 2 further comprising: 
compensating the miners associated with results that include the expected data (see ¶ 121, ¶ 125).  

Regarding claim 4, Katz discloses the method of Claim 3 wherein compensating the miners associated with results that include the expected data comprises: 
comparing the results from each of the miners associated with results that include the expected data with each other (see ¶ 10, ¶ 119, ¶ 124); 
using consensus protocol to determine which of the miners have a highest accuracy (see ¶ 21, ¶ 114); and 
compensation the miners that have the highest accuracy with respect to their results (see ¶ 125).  

Regarding claim 5, Katz discloses the method of Claim 1 wherein issuing a contract comprises: 

broadcasting the contract to the plurality of miners (see ¶ 125-127, ¶ 181, ¶ 417).  

Regarding claim 6, Katz discloses the method of Claim 1 further comprising, after issuing the contract, 
receiving an API call from at least one of the plurality of miners (see ¶ 9, ¶ 130); and 
responding to the API call with instructions to the at least one of the plurality of miners (see ¶ 23, ¶ 200-201).  

Regarding claim 7, Katz discloses the method of Claim 1 further comprising, before issuing the contract; 
determining the plurality of miners that are eligible for performing the contract (see ¶ 111-114).  

Regarding claim 8, Katz discloses the method of Claim 1 further comprising, after receiving the results; 
14determining which of the miners within the plurality of miners is eligible for performing the contract (see ¶ 114).  

Regarding claim 9, Katz discloses the method of Claim 2 wherein determining miners associated with results that include the expected data comprises: 
determining a quorum of miners associated with results that include the expected data (see ¶ 119, ¶ 274).  

Regarding claim 10, Katz discloses one or more non-transitory computer-readable storage media having collectively stored therein instructions that, if executed by one or more processors of a computer system, cause the computer system to at least: 

receive results from the plurality of miners (see ¶ 124, ¶ 40); and 
 
Katz discloses validating the agent receives compensation (see ¶ 83). 
Katz does not explicitly disclose the following limitation; however, Kaburick in an analogous art of 
determine which of the plurality of miners should be compensated based on the received results (see ¶ 90-93, ¶ 100, ¶ 126).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Katz to include teaching of Kaburick  in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11, Katz discloses the one or more non-transitory computer-readable storage media of Claim 10 further comprising instructions that, if executed, cause the computer system to: 
compare the results with expected data (see ¶ 10, ¶ 124); 
determine which of the results include the expected data (see ¶ 10, ¶ 124, ¶ 238); and 
determine miners associated with results that include the expected data are eligible for compensation (see ¶ 83).  

Regarding claim 12, Katz discloses the one or more non-transitory computer-readable storage media of Claim 10 further comprising instructions that, if executed, cause the computer system to: 
compensate the miners associated with results that include the expected data (see ¶ 121, ¶ 


Regarding claim 13, Katz discloses the one or more non-transitory computer-readable storage media of Claim 12 wherein to compensate comprises: 
comparing the results from each of the miners associated with results that include the expected data with each other (see ¶ 10, ¶ 119, ¶ 124); 
using consensus protocol to determine which of the miners have a highest accuracy (see ¶ 21, ¶ 114); and 
compensation the miners that have the highest accuracy with respect to their results (see ¶ 125).  

Regarding claim 14, Katz discloses the one or more non-transitory computer-readable storage media of Claim 10 wherein to issue a contract comprises: 
receiving a contract from an authority node (see ¶ 336, ¶ 412, ¶ 466); and 
15broadcasting the contract to the plurality of miners (see ¶ 125-127, ¶ 181, ¶ 417).  

Regarding claim 15, Katz discloses the one or more non-transitory computer-readable storage media of Claim 10 further comprising instructions that, if executed, cause the computer system to: 
receive an API call from at least one of the plurality of miners (see ¶ 9, ¶ 130); and 
respond to the API call with instructions to the at least one of the plurality of miners (see ¶ 23, ¶ 200-201).  

Regarding claim 16, Katz discloses the one or more non-transitory computer-readable storage media of Claim 10 further comprising instructions that, if executed, cause the computer system to: 
determine the plurality of miners that are eligible for performing the contract (see ¶ 111-

Regarding claim 17, Katz discloses the one or more non-transitory computer-readable storage media of Claim 10 further comprising instructions that, if executed, cause the computer system to: 
determine which of the miners within the plurality of miners is eligible for performing the contract (see ¶ 114).  

Regarding claim 18, Katz discloses the one or more non-transitory computer-readable storage media of Claim 11 wherein to determine miners associated with results that include the expected data comprises: 
determining a quorum of miners associated with results that include the expected data (see ¶ 119, ¶ 274).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kelly (US 2003/0046196) discloses a method for determining compensation of employees for work during a pay period on one or more project utilizing minimum employee compensation amount and the unit rate compensation amount for each employee.
Sher (US 2018/0322597) discloses a decentralized cryptographic real estate transaction assistance system to facilitate matching, engaging, contracting, and communication between parties to a real estate and/or property rental transactions.
Beck (US 2019/0173854) discloses a system for decentralizing information sharing network by creating and separating new block of a block chain from the first secure system.
Petersen (WO 2020/036657) discloses a decentralized system for ensuring the integrity of electronic information is useful for various data such as structured data, electronic lab notebooks or notebook.
Youb et al., (US 2019/0080392) discloses a method for creating an asset-backed distributed ledger token representing a smart contract and allowing account holders access to perform transactions on the distributed ledger network to trade the fractional representation under the terms of the smart contract.
“Blockchains and Smart Contracts for the Internet of Things”, by Konstantinos Christidis, and Michael Devetsikiotis, Department of Electrical and Computer Engineering, North Carolina State University, Raleigh, NC 27606, USA. IEEE Access, Special Section on the Plethora of Research in Internet of Things, Vol. 4, 2016.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624